Citation Nr: 0902806	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  08-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
RO in St. Petersburg, Florida, which denied service 
connection for hypertension.  

The veteran testified before the undersigned at a December 
2008 hearing at the RO.  A transcript has been associated 
with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

During the course of the veteran's hearing, he described 
several highly stressful events which occurred during 
service.  The RO should take appropriate action to determine 
whether he is interested in pursuing service connection for 
post-traumatic stress disorder.


FINDING OF FACT

The veteran's hypertension was not manifest during service 
and is not related to any event or injury in service or any 
applicable presumptive period thereafter.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claim for hypertension.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  Records from a Dr. Ellison from 1949 or the 1950's 
could not be obtained.  The veteran testified before the 
undersigned that he was aware of the destroyed records.  The 
veteran's Social Security Administration records could not be 
obtained as the agency could not locate them.  The veteran 
was notified of the lack of SSA records in an April 2008 
letter.  The veteran also reported treatment through Kaiser 
Permanente in the 1970's for hypertension.  The records 
obtained from Kaiser date from 1996 to 1998.  The veteran was 
informed of this in the October 2007 rating decision.  The 
Board concludes that there are no further reasonably 
identified, extant records outstanding. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The veteran contends that his hypertension first manifested 
during his period of active service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran has been diagnosed as having hypertension, as 
reported by his private and VA treatment records.  The Board 
is satisfied by the evidence of current disability.  

The veteran contends that he had high blood pressure at 
separation from service.  He reports that, at his separation 
from service physical examination, he was not permitted to 
leave service until his blood pressure was under control.  
Specifically, he states that he was made to lie down until 
his blood pressure subsided.  The veteran's blood pressure 
was recorded in his separation examination as 146/84.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101(Note 1) (2008).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Id., note (1).  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.  By this 
standard, the veteran's blood pressure at separation was not 
hypertensive.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  At entry to 
service in June 1944, the veteran's blood pressure was 
measured as 140/76.  The veteran's blood pressure was not 
significantly higher when compared to his blood pressure at 
the time of separation.  While the veteran can report that he 
was made to lie down before the examination was completed, 
this does not mean that he had a diagnosis of hypertension or 
was hypertensive at separation.  There is no evidence from 
that period which shows that he had hypertension.  

As noted in the VCAA section, the veteran reports that he 
sought treatment from a Dr. Ellison in 1949 or the 1950's for 
hypertension.  While those records could not be located, the 
Board has considered the veteran's testimony of treatment.  
The veteran separated from service in 1946.  At least three 
years elapsed between service and the veteran's earliest 
treatment.  This evidence does not establish continuity, 
particularly for a disability that is not susceptible to lay 
observation.  

In sum, the Board finds that the preponderance of the 
evidence is against a relationship between the veteran's 
current hypertension and any incident of service, to include 
any stressful experiences therein.  The veteran's condition 
is not capable of lay observation, he did not have a 
diagnosis of hypertension during active duty, and the blood 
pressure readings of record (at that time) do not approximate 
hypertension under the definition currently used by VA.  
Furthermore, the blood pressure reading at separation was 
similar to his induction reading.  The veteran's reported 
treatment did not occur for several years after his 
separation.  Service connection on a direct basis is not 
warranted.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease 
(including hypertension) becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As discussed, 
the veteran's records from the first years post service are 
not of record.  There is no showing of a diagnosis of 
hypertension within one year of separation from service.  The 
veteran cannot benefit from the presumption.

The Board finds the veteran's statements and hearing 
testimony to sincerely reflect his beliefs.  It should be 
stressed there is no implication that the veteran is not 
attempting to accurately recall events, to the best of his 
ability.  Unfortunately, however, the preponderance of the 
evidence is against the claim given the lack of hypertensive 
findings in service or for many years thereafter and the lack 
of medical nexus evidence; the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b)  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


